1.	Claims 1-20 are allowed. 

2.	The following are the examiner’s Statement of Reason for Allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record 20190036642 and 20150188662 either individually or in combination fail to teach a method, a network device, comprising: a plurality of transmitter antennas; at least one processing resource; and at least one non-transitory machine-readable storage medium comprising instructions executable by at least one processing resource for each group, based on a determination that a number of client devices of the group is greater than one and less than the number of transmitter antennas, assigning, by the network device, one spatial stream to each of a portion of the remaining receiver antennas of the group, wherein at least one receiver antenna of the group is not assigned a spatial stream.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466            



/DIANE L LO/Primary Examiner, Art Unit 2466